Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 24, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144375                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  KEVIN T. BLASER, TAMARA A. BLASER,                                                                                 Justices
  LAURIE SIMMONS JEWELL, ARTHUR R.
  LENAGHAN, ANDREW LENAGHAN, KAREN
  LENAGHAN, DONALD WILLIAMS,
  BARBARA WILLIAMS, and JOHN MUSCARI
  and MILDRED B. MUSCARI, Trustees of the
  JOHN MUSCARI and MILDRED B. MUSCARI
  REVOCABLE TRUST, dated March 8, 2002,
             Plaintiffs,
  v                                                                SC: 144375
                                                                   COA: 297555
                                                                   Kalkaska CC: 08-009831-CH
  DALE M. DEVRIES and PERNELLA M.
  FOWLER,
            Defendants/Third Party
            Plaintiffs-Appellants,
  and
  RICHARD G. BRISTOL and SANDRA L.
  BRISTOL,
           Third Party Defendants,
  and
  FIRST AMERICAN TITLE INSURANCE
  COMPANY,
            Third Party Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 29, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 24, 2012                  _________________________________________
           s0917                                                              Clerk